     Case 3:20-cv-01332-BAS-BLM Document 36 Filed 06/11/21 PageID.953 Page 1 of 3



1

2

3

4

5

6

7

8                                   UNITED STATES DISTRICT COURT

9                                  SOUTHERN DISTRICT OF CALIFORNIA
10
                                                            Case No.: 20cv1332-BAS(BLM)
11    MOSTRE EXHIBITS, LLC,

12                                         Plaintiff,       ORDER GRANTING IN PART JOINT
                                                            MOTION TO EXTEND PRETRIAL AND
13    v.                                                    TRIAL DATES
14    SENTINEL INSURANCE COMPANY, LIMITED
                                                            [ECF NO. 35]
      AND DOES 1-30,
15
                                       Defendants.
16

17

18          On February 25, 2021, the parties filed a Joint Motion to Extend Certain Discovery
19   Deadlines. ECF No. 28. The parties sought to continue the deadlines for expert designation
20   and disclosures, supplemental designation, rebuttal disclosures, close of fact discovery, and
21   close of expert discovery. Id. at 3. The Court granted the motion on February 26, 2021. ECF
22   No. 29.
23          On June 9, 2021, the parties filed a Joint Motion to Extend Pretrial and Trial Dates. ECF
24   No. 35. The parties seek to continue the remaining case deadlines anywhere from five to seven
25   months. Id. at 3-4. In support, the parties state that “since the pending Motion for Judgment
26   on the Pleadings could materially change which issues in the case remain for adjudication by
27   the court, if any, [] it would preserve resources of the parties to extend the existing deadlines
28   as well as the trial date.”

                                                        1
                                                                                    20cv1332-BAS (BLM)
     Case 3:20-cv-01332-BAS-BLM Document 36 Filed 06/11/21 PageID.954 Page 2 of 3



1           Good cause appearing, the parties’ motion is GRANTED as follows:

2                                              Current Deadline      New Deadline
3     Expert Designation                       June 10, 2021         October 8, 2021
4

5     Supplemental Designation                 July 15, 2021         November 12, 2021
6     Expert Disclosures                       June 28, 2021         October 29, 2021
7     Contradictory/Rebuttal Disclosures       July 26, 2021         November 29, 2021
8     Fact Discovery                           July 29, 2021         December 3, 2021
9     Expert Discovery                         August 20, 2021       December 23, 2021
10    Pretrial Motions                         September 10, 2021    January 10, 2022
11    Mandatory Settlement Conference          November 8, 2021      No Change
12                                             @ 9:30 a.m.
13    Confidential Settlement Statement        October 28, 2021      No Change
14    Pretrial Disclosures                     December 6, 2021      April 4, 2022
15    Meet and Confer                          December 13, 2021     April 11, 2022
16
      Proposed Pretrial Order to Opposing December 20, 2021          April 18, 2022
17
      Counsel
18
      Lodging of Proposed Pretrial Order       December 27, 2021     April 25, 2022
19
      Pretrial Conference                      January 10, 2022      May 9, 2022
20
                                               @ 11:00 a.m.          @ 11:00 a.m.
21
      Motions in Limine                        January 24, 2022      May 23, 2022
22
      Responses to Motions in Limine           February 7, 2022      June 6, 2022
23
      Proposed Jury Instructions, Verdict February 7, 2022           June 6, 2022
24
      Form,     Voir Dire questions, and
25
      Statement of the Case
26
      Exchange     of    Final   Exhibit   and March 1, 2022         July 12, 2022
27
      Witness Lists
28

                                                     2
                                                                               20cv1332-BAS (BLM)
     Case 3:20-cv-01332-BAS-BLM Document 36 Filed 06/11/21 PageID.955 Page 3 of 3



1     Hearing for Motions in Limine           February 28, 2022           July 11, 2022
2     Trial                                   March 8, 2022               July 19, 2022
3                                             @ 9:00 a.m.                 @ 9:00 a.m.
4             All other guidelines and requirements remain as previously set. ECF Nos. 16, 29.
5             IT IS SO ORDERED.
6    Dated: 6/11/2021
7

8

9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     3
                                                                                   20cv1332-BAS (BLM)
